 

-

AO 106 (Rev. 04/10) Ko Atitiog ee gas OOA GENS dita: WAR GUOe)1 Filed 02/14/20 Page 1 of 45

LODGED —___. RECEIVED

| UNITED STATES DISTRICT COURT
FEB 14 2020

for the
Western District of Washington

Case No. MjZ0- bled

 

AT SEATTLE _
CLERK U.S, DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

BY DEPUTY
In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Target Residences 1 & 2 and Target Vehicle 1, more
fully described in Attachments A1l-A3

Name” Nee Same” See” See Soap

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request‘a search warrant and state under’
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be séarched and give its location):

Target Residences | & 2 and Target Vehicle 1, more fully described in Attachments A1l-A3

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;

om contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C §§ 841(a)(1) & 846 —— Possession and Distribution of Controlled Substances

The application is based on these facts:
v See Affidavit of Special Agent Eric Rodenberg, continued on the attached sheet.

[_] Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Y loy reliable electronic means; or: [ | telephonically recorded.
Applicant's signature -“

Eric Rodenberg, DEA Special Agent

Printed name and title

 

© The foregoing affidavit was sworn to before me and signed in my presence, or

© The above-named agent provided a sworn statement attesting tg the truth of fre foregoi davit by telephone.
Date: | February 14, 2020 hk q
OO ¥ Qs :

Judge’s signature

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge

Printed name and title

 

 

USAO# 2020R00153

 

 
So Oe NI HD On FF WY NO eH

NO NO Bb NO NO KN WN NO DRO pw ie meme ee
eo SN DB A FP WD NY K COC CO FB AIT DN BP WO NO KF CO

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 2 of 45

STATE OF WASHINGTON __)
COUNTY OF KING ~
AFFIDAVIT

I, Eric Rodenberg, a Special Agent with the Drug Enforcement Administration,
United States Department of Justice, being first duly sworn on oath, depose and state as
follows:

_AFFIANT BACKGROUND
AL. Tam an “investigative or law enforcement officer of the United States”
within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered by law to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. I am a Special Agent of the United States Department of Justice, Drug
Enforcement Administration (“DEA”), and have been so employed since August 2019. I
am currently assigned to the DEA Seattle Field Division, Tacoma Resident Office.

3. I received 16 weeks of specialized drug law enforcement training at the
DEA training academy in Quantico, Virginia, from August 2019 to December 2019. The
training curriculum covered all aspects of drug investigations, including identification of
controlled substances, physical and electronic surveillance, utilization of confidential
sources, interview techniques, undercover operations, financial investigations, and the
general operation of drug trafficking organizations.

4. While working as.a Special Agent, I have been involved in the
investigation of individuals and organizations involved in the manufacture, transportation
and distribution of controlled substances. I have participated in the execution of search
warrants for violations of federal and state drug laws. I have conducted surveillance
operations and have become familiar with the methods used by individuals engaged in
the manufacture, transportation and distribution of controlled substances. I have also

consulted with other Special Agents that have monitored informant conversations with

AFFIDAVIT OF SA ERIC RODENBERG - 1 : UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oOo Oo ND On SF WY YO =

NO wo BD NH HN NH KN KN DRO eR Rom ee
eo NI NWN A BP WD NYO KF CO OO CO DT HDR HN BP WHO NO KF CO

 

 

Case 2:20-mj-00068-MAT Document1 Filed 02/14/20 Page 3 of 45

|| drug traffickers, and have monitored drug-related conversations between drug traffickers

as part of court-authorized interception of wire communications. In light of the
foregoing, I am familiar with the manner in which illegal drugs are manufactured,
transported, stored, and distributed; the methods of payment for such drugs; and the
methods of laundering of drug proceeds.

5. Prior to working for the DEA, I was employed with the Kent Police
Department in Kent, Washington. I was assigned to the patrol division from June 2018 to
August 2019. While working at Kent PD, I came in contact with individuals using and
selling drugs on a daily basis. I became familiar with the different tactics used to conceal
drugs as well as the different methods used to transport and speak about drugs.

6. Prior to working with the Kent Police Department, I-was employed with the
Missouri State Highway Patrol (“MSHP”) from July 2013 to May 2018. While working
with the MSHP I received over 1,400 hours of specialized law enforcement training at the
MSHP training academy. The curriculum covered subjects such as investigative skills,
interview and interrogation techniques, enforcement of various laws, building searches,
firearms marksmanship, and physical training. Following the academy, I enrolled in the
Drug Recognition Expert (“DRE”) program, and was trained to identify drugs and the
physical symptoms associated with their use.

PURPOSE OF AFFIDAVIT

7. This affidavit is submitted in support of an application pursuant to Federal
Rule of Criminal Procedure 41 for a search warrant to search the following locations and
conveyance: .

a. Target Residence 1: 9053 3rd Avenue South, Seattle, Washington,
as more fully set forth in Attachment A-1, which is incorporated herein by reference.

b. Target Residence 2: 453 Southwest 154th Street, Apartment #305,
Burien, Washington, as more fully set forth in Attachment A-2, which is incorporated

herein by reference.

AFFIDAVIT OF SA ERIC RODENBERG — 2 UNITED STATES ATTORNEY

USAO #2020R00153 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Co eo SI HN nA BR WW LHO

NO NO NO HN KH WD ND RO wow im mm i ieee
ons ND On FP WD NO -—§— DOD OO fF NT DH NH BP WW NH KH CO

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 4 of 45

c. Target Vehicle 1: a blue 1998 Mazda B4000 pickup truck, bearing
Washington license plate C80981M, as more fully set forth in Attachment A-3, which
is incorporated herein by reference.

8. As set forth below, I submit that there is probable cause to believe that the
aforementioned locations and conveyance will contain or possess evidence, fruits, and
instrumentalities of violations of Tittle 21, United States Code, Sections 841 and 846
distribution and possession with intent to distribute controlled substances, and conspiracy
to commit these offenses). I seek authorization to search and seize items specified in
Attachment B, which is incorporated herein by reference.

9. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience. Because this Affidavit is submitted for the limited purpose of
establishing probable cause in support of the application for a search warrant, it does not
set forth each and every fact that I or others have learned during the course of this
investigation. When the statements of others are set forth in this affidavit, they are set
forth in substance and in part.

SOURCES OF INFORMATION

10. During the course of this investigation, agents have received information
from a confidential source (“CS”), as set forth below.

11. The CS has been providing information and assistance to the DEA since
2015. The CS has a criminal history consisting of one felony burglary conviction from
2012, and two felony drug trafficking arrests (2006 and 2008), where no charges were
filed. The CS is currently providing information and assistance to the DEA in exchange

for monetary compensation and immigration benefits.

AFFIDAVIT OF SA ERIC RODENBERG — 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
So es SNH HW FH WD HO —

NO NO Bw HN NO KD DO NO DN we wm et
on KD OT PRP WD NYO KH CO OO Fn HD WA BW NH KF OC

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 5 of 45

12. Since 2015, the CS has provided reliable information and assistance to the
DEA in numerous drug trafficking investigations. The CS has conducted more than 20
controlled drug purchases and provided information that was proven reliable and led to
the arrest and convictions of numerous drug traffickers. The CS is familiar with the
appearance of methamphetamine, cocaine, and heroin, and the way they are packaged,
transported and sold.

PROBABLE CAUSE

13. Agents of the DEA Tacoma Resident Office (“DEA TRO”) are conducting
a drug-trafficking investigation. Julian GUTIERREZ-PONCE and Juan Jose VEGA-
FLORES have been identified as traffickers of methamphetamine and suspected fentanyl
pills. The following paragraphs describe the identification of GUTIERREZ-PONCE and
VEGA-FLORES and their respective residences, as well as controlled purchases
conducted during this investigation.

A. Controlled Purchase of Methamphetamine in November 2019

14. On November 1, 2019,! the CS reported to DEA TRO agents that s/he was
communicating telephonically with an unidentified male (“UM1”), who was using a
Mexican telephone number. The CS reported that UM1 is a methamphetamine trafficker
who was offering to sell multi-kilogram quantities of methamphetamine to the CS in
the Seattle, Washington area.

_ 15. On the same date, at the direction of Special Agent (“SA”) Jared Gibb, the

CS attempted to call UM1 several times, but the calls were unanswered. A short time
later, the CS received a call from a second unidentified male (“UM2”). SA Gibb, who is

fluent in Spanish, monitored and recorded the call.? During the call, the CS spoke in

 

' Unless otherwise noted, all dates and times described herein are approximate.

* All of the recorded telephone calls and text messages referenced in this Affidavit occurred in Spanish
and were reviewed and translated by SA Gibb.

AFFIDAVIT OF SA ERIC RODENBERG ~ 4 UNITED STATES ATTORNEY

\ 700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101 .

(206) 553-7970

 

 
N NHN Bb BO KH KO KO HNO De mm Se Se ee
oO sa HN A BP WD NYO KF CO OO HW NT HDB A S&P W HO KH CO

0 Oo NA NW B Hw =

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 6 of 45

Spanish with UM2 and arranged to meet UM2 the following week in the Seattle/Tacoma
area to get a sample of methamphetamine.

16. On November 4, 2019, at 12:13 p.m., at the direction of agents, the CS
called UM2 to arrange the “sample meeting.” The call was not answered. At 12:39 p.m.,
the CS received an incoming call from UM2. During the call, which SA Gibb monitored
and recorded, the CS spoke with UM2 and arranged to meet UM2 at the Tacoma Mall,
located at 4502 S. Steele Street, Tacoma, Washington. UM2 agreed to bring a sample of
methamphetamine to the CS at that location. At 1:20 p.m., agents established
surveillance in the parking lot of the Tacoma Mall.

17. At 1:32 p.m., SA Gibb and Task Force Officer (“TFO”) Robert Shaw met
with the CS ata predetermined location near the Tacoma Mall. SA Gibb and TFO
Shaw searched the CS’s person and vehicle for contraband, with none found. SA Gibb
outfitted the CS with an audio/video recording/transmitting device. At 1:36 p.m., the CS
placed a monitored/recorded call to UM2. During the call, the CS and UM2 confirmed
that they would meet in about 10 minutes at the Tacoma Mall.

18. At 1:43 p.m., at the direction of SA Gibb and TFO Shaw, the CS drove to
and parked in the parking lot of the Tacoma Mall. Constant surveillance was maintained
on the CS during the operation. At 1:53 p.m., the CS placed a call to UM2 that SA Gibb
monitored and recorded. During the call, the CS told UM2 that s/he had arrived. UM2
said that he was inside the mall and would come out to meet the CS.

19, At 1:55 p.m., TFO Shaw observed a Hispanic male, who was later
identified as GUTIERREZ-PONCE, walk from the entrance of the Tacoma Mall toward
the CS’s vehicle. TFO Shaw observed that GUTIERREZ-PONCE was carrying a
motorcycle helmet. TFO Shaw and SA Gibb observed the CS exit his/her vehicle, and

| greet GUTIERREZ-PONCE. SA Gibb and TFO Shaw took surveillance photographs of

GUTIERREZ-PONCE at that time. Both the CS and GUTIERREZ-PONCE then entered
the CS’s vehicle.

AFFIDAVIT OF SA ERIC RODENBERG -5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Co Fe IND HD A BP WO NO

NO wo HN NH KH NN KH DN DO wm ime ke
eo NI HN A FP WY NYO K& CO OO fF AT HD A BP WO NH KH OC

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 7 of 45

20. When they entered the vehicle, SA Gibb—who monitored the meeting via a
monitoring/recording device—heard the CS and GUTIERREZ-PONCE discussing the
quality of methamphetamine. As instructed by agents prior to the meeting, the CS told
GUTIERREZ-PONCE that s/he may be interested in purchasing a pound or more of
methamphetamine from GUTIERREZ-PONCE later that day. GUTIERREZ-PONCE
told the CS that he had other business to do in Tacoma, and if the CS wanted to purchase
methamphetamine, he (GUTIERREZ-PONCE) could meet the CS in Federal Way later
that day. GUTIERREZ-PONCE mentioned that he could call an associate to bring the
methamphetamine to Federal Way for the transaction.

21. At2:00 p.m., TFO Shaw and SA Gibb observed GUTIERREZ-PONCE exit
the CS’s vehicle and walk toward a motorcycle that was parked in the mall parking lot.
TFO Justin Chohrach observed the license plate of the motorcycle: Washington
92142, which is registered to Julian GUTIERREZ-PONCE at 9053 3rd Avenue S.,
Seattle, Washington (Target Residence 1). At 2:02 p.m., TFO Shaw observed
GUTIERREZ-PONCE depart the mall parking lot on the motorcycle. Surveillance was
maintained on the GUTIERREZ-PONCE.

22. Following the meeting between the CS and GUTIERREZ-PONCE, SA
Gibb and Group Supervisor (“GS”) Lance Lehnhoff maintained surveillance on the CS
and met the CS at a predetermined location. SA Gibb recovered the recording device
from the CS, and the CS handed SA Gibb a clear zip-lock bag that was tied in a knot and
contained a small amount of a suspected methamphetamine. SA Gibb and GS
Lehnhoff searched the CS’s person and vehicle for contraband, with none found. Agents
preserved the small amount of methamphetamine as evidence, but did not conduct a field
test of the substance due to the small amount.

23. | SA Gibb and GS Lehnhoff then interviewed the CS briefly. The CS stated
that GUTIERREZ-PONCE had provided the methamphetamine to the CS after
GUTIERREZ-PONCE entered the CS’s car. The CS stated that GUTIERREZ-PONCE

AFFIDAVIT OF SA ERIC RODENBERG — 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So fe TDD NH BP WD YN =

NO NO NY BD DO NY DN DN DN ml eet
Oo SN DN ON FP WD NY KF DOD OO fH ITD HA BR WW HN KY OC

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 8 of 45

had two cell phones, and had provided a phone number to contact him in the future: 424-
370-9214.

24. Meanwhile, agents continued surveillance of GUTIERREZ-PONCE, who
traveled north on Interstate 5, then west on Highway 16, before exiting at Union Avenue.
Surveillance of GUTIERREZ-PONCE was briefly lost in the area of S. Tyler Street and
S. 34th Street in Tacoma, where GUTIERREZ-PONCE conducted several counter-
surveillance maneuvers (for example, u-turns and quick direction changes) and
eventually traveled to a dead-end street at Jane Russells Way. At 2:27 p.m., TFO
Chohrach observed GUTIERREZ-PONCE exit the dead-end street and depart the area.

25. At 2:25 p.m., (just prior to GUTIERREZ-PONCE leaving the area of Jane
Russells Way) the CS received a text message (while in the presence of SA Gibb and GS
Lehnhoff) from the telephone number that GUTIERREZ-PONCE provided to the CS
during the meeting: 424-370-9214. The message read, “I’m going up there let me know
buddy.” The CS immediately placed two outgoing calls to 424-370-9214, which both
went unanswered.

26. Surveillance was maintained on GUTIERREZ-PONCE as he traveled north
on S. Union Avenue, where he pulled over to the side of the road and parked in an alley.
Agents observed that GUTIERREZ-PONCE appeared to be watching traffic and talking
via a bluetooth device on his motorcycle helmet.

27. At 2:31 p.m., the CS received an incoming call from 424-370-9214, which
SA Gibb monitored and recorded. SA Gibb listened to the call via speakerphone, and
heard the CS talking in Spanish with GUTIERREZ-PONCE. During the call, the CS and
GUTIERREZ-PONCE agreed to meet in Federal Way. GUTIERREZ-PONCE said that
he would go to Federal Way, and that he would call his friend. The CS then asked
GUTIERREZ-PONCE about the price for methamphetamine. GUTIERREZ-PONCE
stated that he understood that the price had already been agreed upon. The CS told
GUTIERREZ-PONCE, “twenty-one,” and GUTIERREZ-PONCE replied “yes.”

AFFIDAVIT OF SA ERIC RODENBERG — 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oe NN HH FP WD NO KS

NO NO BD NH KN PO DN KN Dw mm om mm ee
oo aD nA BPW NY KF DT OBO FA DH Nn BP W NH & OC

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 9 of 45

28. At 2:34 p.m., GUTIERREZ-PONCE called the CS back from 424-370-
9214. SA Gibb monitored and recorded the call. During the call, GUTIERREZ-PONCE
asked the CS how many “hours” the CS wanted. Based upon my training and experience,
I know that, in this context, “hours” refers to pounds of methamphetamine. The CS
replied that s/he just wanted one. GUTIERREZ-PONCE told the CS that he would “let
the guy know,” and that “they are leaving right now.”

29. At 2:36 p.m., TFO Chohrach observed GUTIERREZ-PONCE drive out of
the alley. Surveillance was maintained on GUTIERREZ-PONCE as he traveled north on
Interstate 5 and exited at S. 320th Street, where he traveled west and entered the parking
lot of the Commons shopping mall, located at 1928 S. Commons, Federal Way,
Washington. Agents maintained intermittent surveillance of GUTIERREZ-PONCE as he
drove around the mall parking lot. During this surveillance, agents became concerned
that GUTIERREZ-PONCE had detected surveillance units.

30.  At2:50 p.m., SA Gibb and GS Lehnhoff met with the CS at a
predetermined location near the Commons shopping mall. SA Gibb and GS Lehnhoff
again searched the CS’s person and vehicle for contraband, with none found. SA Gibb
outfitted the CS with an audio/video recording/transmitting device. SA Gibb provided
the CS with $2,100 in pre-recorded Task Force buy funds.

| 31. At2:55 p.m., SA Scott Modesitt observed GUTIERREZ-PONCE exit the
mall parking lot traveling east on S. 320th Street. After GUTIERREZ-PONCE entered
an adjacent parking lot and immediately looped around to exit, surveillance was
terminated due to concern that GUTIERREZ-PONCE had detected surveillance.

32. At3:06 p.m., at the direction of SA Gibb and GS Lehnhoff, the CS drove to
and parked in the parking lot of the Commons shopping mall. Constant surveillance was
maintained on the CS during the operation. The CS parked in a parking spot on the north
end of the parking lot. . |

33.  At3:14 and 3:16 p.m., the CS called placed outgoing calls to 424-370-
9214. Both calls went unanswered. At 3:18 p.m., the CS sent GUTIERREZ-PONCE a

AFFIDAVIT OF SA ERIC RODENBERG - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 ~ SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo Fe IN Dn BP W HO =

DO NO NH NY HN HN DN DRO Rm im me
oN Dn UO SP WN K§ DO CGC DT HR mH BP WO BO KF OC

 

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 10 of 45

text message (to 424-370-9214). The message read, “What’s up listen now I’m here
where we agreed.” At 3:19 p.m., the CS received a text message from GUTIERREZ- |
PONCE that read, “Ok give me a chance now almost.” The CS replied at 3:19 p.m., “Ok
don’t take too long please because I have other things to do and now you can see the
fucking traffic.” At 3:21 p.m., GUTIERREZ-PONCE (424-370-9214) replied, “Yes I'll
see you right away buddy.”

34. At3:29 p.m., the CS received a call from GUTIERREZ-PONCE (424-370-
9214), which SA Gibb remotely monitored and recorded. During the call, GUTIERREZ-
PONCE made statements indicating that he was concerned that he was being followed
and therefore wanted to change the meeting location. GUTIERREZ-PONCE told the CS
to follow him when GUTIERREZ-PONCE arrived. GUTIERREZ-PONCE told the CS
that he had seen some trucks that he did not like, and he asked if the CS had seen
them. The CS told GUTIERREZ-PONCE where s/he was parked. After this call, SA
Gibb instructed the CS to move to a parking spot on the east end of the parking lot.

35. At 3:36 p.m., TFO William Earick observed GUTIERREZ-PONCE enter
the shopping mall parking lot on the motorcycle. Surveillance was maintained on
GUTIERREZ-PONCE, who drove around the parking lot for several minutes, then
parked in north end of the parking lot, and was observed talking on a cell phone by TFO
Earick.

36. At3:37 p.m., the CS sent a text message to GUTIERREZ-PONCE (424-
370-9214) which read, “Send me the location where you want me to see you I left to take
a turn to see what I can see.” At 3:40 p.m., the CS received a call from. GUTIERREZ-
PONCE (424-370-9214), which SA Gibb remotely monitored and recorded. During the
call, the CS told GUTIERREZ-PONCE where s/he had moved to in the parking lot.

37. At3:41 p.m., TFO Earick observed GUTIERREZ-PONCE drive east
through the parking lot and park near the CS. GS Lehnhoff observed the CS talking to
GUTIERREZ-PONCE, who remained seated on his motorcycle. At 3:44 p.m., GS
Lehnhoff observed GUTIERREZ-PONCE put on his helmet and drive out of the parking

AFFIDAVIT OF SA ERIC RODENBERG — 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
Oo Oo SN DN OO BW HN

NO NO NO KN KH KN DN RO NO we mm eens
Con KD nH PW NY K§ CF CO Fe HTD WA BP W HO KS OC

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 11 of 45

lot. The CS then entered his/her vehicle. The CS then informed SA Gibb that

GUTIERREZ-PONCE had told him/her to meet across the street at the Harbor Freight
Tools store at 31858 Pacific Highway S., Federal Way, Washington. Surveillance was
subsequently established at that location.

38. At the direction of agents, the CS drove directly to the Harbor Freight
location and parked in the parking lot. At 3:57 p.m., SA Gibb observed GUTIERREZ-
PONCE on the motorcycle, which was parked in the southwest corner of the parking lot.
SA Gibb observed that GUTIERREZ-PONCE was overlooking the parking lot.

39. At 3:59 p.m., the CS called GUTIERREZ-PONCE (424-370-9214). SA
Gibb remotely monitored and recorded the call. During the call, GUTIERREZ-PONCE
said he was in the corner of the parking lot. The CS responded that s/he was down
below. GUTIERREZ-PONCE told the CS that he would tell the guy where the CS was
located. | .

40. At4:01 p.m., SA Gibb (via the recording/monitoring equipment) heard the
CS enter a vehicle and speak in Spanish with a male. At that time, GS Lehnhoff, who
had primary visual surveillance on the CS’s vehicle, had his view blocked by traffic and
did not see the CS exit his/her vehicle, and could not tell what vehicle the CS had
entered.

41. SA Gibb heard (via the recording/monitoring equipment) that the CS and
the male were conducting a drug transaction. Specifically, SA Gibb heard the male ask
the CS, “How much is it?” The CS answered “21.” The CS then asked, “Is it weighed
right?” and the male answered, “Yes.” At that time, GS Lehnhoff observed a small white
hatchback parked near the CS’s vehicle. About one minute later, SA Gibb observed
GUTIERREZ-PONCE drive the motorcycle towards where the CS was parked. SA
Modesitt observed GUTIERREZ-PONCE continue through the parking lot and exit
westbound on S. 320th Street.

42. At 4:03 p.m., SA Gibb heard the CS exiting the vehicle. At 4:03 p.m., GS
Lehnhoff observed the white hatchback backing up and departing the area. Agents

AFFIDAVIT OF SA ERIC RODENBERG — 10 : UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oOo Fe NID A FP WD NO =

NO bBo NO WHO NY NO HN NO NO HF HF Fe !_— = Sm =] Sm
eo NHN DBD WA BP WO NYO KF OF OO CO NI HDB WA FP WO NO KH CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 12 of 45

attempted to follow the hatchback but were unable to locate it due to heavy traffic on
Pacific Highway S.

43. Following the meeting between the CS and the male in the white
hatchback, SA Gibb, TFO Shaw, and TFO Sean Scott maintained surveillance on the CS
and met the CS at a predetermined location. SA Gibb recovered the recording device
from the CS, and the CS handed SA Gibb a white plastic bag that contained a clear
plastic heat-seal bag, which contained approximately one pound of suspected
methamphetamine. SA Gibb and TFO Shaw searched the CS’s person and vehicle for
contraband, with none found. A field test of the suspected methamphetamine resulted
presumptive positive for methamphetamine.

44. SA Gibb and TFO Shaw then interviewed the CS briefly. The CS stated
that when s/he parked in the Harbor Freight parking lot, s/he called GUTIERREZ-
PONCE and told him where s/he had parked. GUTIERREZ-PONCE stated words to the
effect that his associate would come over to the CS. The CS then saw the white
hatchback park near the CS. The male driver of the hatchback motioned to the CS to
enter the hatchback, at which time the CS exited his/her vehicle and entered the
hatchback. The CS observed that the driver was a heavyset Hispanic male. The —

CS noticed that there were a lot of personal items on the floorboard of the hatchback as
s/he entered. The male mentioned that it was his “girls” car. As the CS entered, the
male had the white bag containing methamphetamine in his lap, which he handed to the
CS. The CS opened the bag and looked at the methamphetamine, then handed the male
$2,100 of Task Force official funds. The male counted the money, then told the CS that
everything was good. The CS then exited the hatchback, which drove away.

45. On November 5, 2019, SA Gibb reviewed the audio/video recordings and
surveillance photographs from the sample meeting and the controlled purchase the
previous day. SA Gibb also obtained a Washington Department of Licensing
(“DOL”) photograph of GUTIERREZ-PONCE, based on the registered owner

information associated with the license plate of the motorcycle. SA Gibb observed that

AFFIDAVIT OF SA ERIC RODENBERG - 11 ‘ UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
Oo fe aD NH BP WO PO —

NO WHO HO BW HN PO HN HN KH Be mom mm wm ae eee
oO NN OH FP WO NY —& DOD CO Ce ANT HD NH BW HBO K§&§ OC

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 13 of 45

the person in the DOL photograph was the same person (GUTIERREZ-PONCE) as the.
person in the surveillance photographs and video recording that the CS met at the
Tacoma mall. On the same date, SA Gibb showed the DOL photograph to the CS, who
positively identified GUTIERREZ-PONCE as the person who provided the |
methamphetamine sample and arranged for the delivery of the one pound of
methamphetamine.

46. Additionally, on November 5, 2019, SA Gibb reviewed the audio/video
recording of the controlled purchase of one pound of methamphetamine that the CS
conducted with the heavy-set Hispanic male at the Harbor Freight parking lot. SA Gibb
observed that the video recording did not capture a full view of the male’s face. SA Gibb
observed that the video briefly captured part of the male’s face, including his hairline and
right eye. SA Gibb recognized this image as similar to that of a suspect in another drug
trafficking investigation, Juan Jose VEGA-FLORES. On the same date, SA Gibb
obtained a Washington DOL photograph of VEGA-FLORES and showed it to the CS,
who positively identified VEGA-FLORES as the male who sold him/her one pound of
methamphetamine at the Harbor Freight parking lot the previous day.

47. Following this first controlled purchase, a DEA analyst performed
telephone toll analysis for 424-370-9214, the phone used by GUTIERREZ-PONCE to
arrange the transaction with the CS. Telephone toll analysis was completed in order to
identify a phone that VEGA-FLORES used to communicate with GUTIERREZ-PONCE.
Agents believe that GUTIERREZ-PONCE contacted VEGA-FLORES by phone to
arrange for him to deliver the methamphetamine to the CS, because: (1) GUTIERREZ-
PONCE told the CS that he would call his friend to deliver the methamphetamine to |
Federal Way, and (2) agents did not observe GUTIERREZ-PONCE meet with VEGA-
FLORES in person before the transaction. Knowing the time frame of the controlled
purchase, the analyst was able to determine that 206-227-2871 is the phone most likely
used by VEGA-FLORES to communicate with GUTIERREZ-PONCE to coordinate the

delivery of methamphetamine. A search of law enforcement databases also revealed that —

AFFIDAVIT OF SA ERIC RODENBERG -— 12 | UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo eH HN HD HA BP WO NH eS

NO DN dO KD KH KH KP KN DN we i eee
oo sa DN A BP WD NY KK CO CO Fe HST HDA BP WW HP K&S CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 14 of 45

206-227-2871 was identified in another DEA investigation as being a phone that is
utilized by VEGA-FLORES.
B. Identification of the Residences of GUTIERREZ-PONCE and VEGA-

FLORES

48. On November 8, 2019, Pierce County Superior Court Judge Grant Blinn
signed an order authorizing real-time GPS location information for the telephone used by
GUTIERREZ-PONCE during the controlled purchase on November 4, 2019: 424-370-
9214. Agents served the order on the telephone provider on the same date and began to
receive location data for the telephone. Location data for the device showed that it was
located overnight throughout the month of November 2019 at an address (Target
Residence 1), which coincides with a motorcycle registered to GUTIERREZ-PONCE at
that address. |

49. On November 18, 2019, agents received information from the Port of
Seattle Police Department (“PSPD”) regarding VEGA-FLORES. According to the
PSPD’s investigation, on October 4, 2019, VEGA-FLORES was involved in a car
accident in the 16000 block of Air Cargo Road, in SeaTac, Washington. VEGA-
FLORES had apparently rear-ended another vehicle. Further investigation revealed that
VEGA-FLORES was driving a vehicle that was displaying a stolen license plate. During
a search of VEGA-FLORES’s vehicle, PSPD officers recovered a stolen Smith and
Wesson M&P 380 pistol. Following the accident, VEGA-FLORES provided his
residence address to PSPD officers as 435 SW 154th Street, Apt. 305, Burien,
Washington (Target Residence 2), which matches the addresses associated with VEGA-
FLORES according to DOL records.

C. Controlled Purchase of Methamphetamine in December 2019

50. Following the above-described controlled purchase on November 4, 2019,
the CS had several telephone calls with GUTIERREZ-PONCE regarding future drug
transactions, which occurred over the span of several weeks. SA Gibb remotely

monitored and recorded the calls. During one of the calls, GUTIERREZ-PONCE told the

AFFIDAVIT OF SA ERIC RODENBERG — 13 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oOo Oo ND OH Fe WD NO

ND NO NO DN KN KN NO NO DR ow mt kee
oN DN A BP WD HNO § OF BO HAND Dn FP WO NYO KK OS

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 15 of 45

CS that GUTIERREZ-PONCE was lowering the price per pound of methamphetamine,
from $2,100 to $1,900. .

51. Additionally, on November 20, 2019, the CS received a call from
GUTIERREZ-PONCE, who was calling from 562-884-5338. During the call,
GUTIERREZ-PONCE told the CS that 562-884-5338 was his new telephone number.
On December 2, 2019, Pierce County Superior Court Judge Orlando signed an order
authorizing real time GPS location information for 562-884-5338. Agents served the
order on the telephone provider on the same date and began to receive location data for
the telephone on December 3, 2019. Location data for the telephone showed that it was
located overnight at Target Residence 1, throughout the months of December 2019 and
January 2020.

52. On December 3, 2019, agents conducted another controlled purchase of
methamphetamine from GUTIERREZ-PONCE, utilizing the CS. At 1:54 p.m., agents
established surveillance at Target Residence 1. When surveillance was established,
TFO Earick observed a blue 1998 Mazda B4000 pickup, Washington license C80981M
(Target Vehicle 1) (registered to Vallarta’s Landscaping, at Target Residence 1).

53. At1:55 p.m., SA Gibb and TFO Scott met with the CS at a predetermined
location. SA Gibb and TFO Scott searched the CS’s person and vehicle for contraband,
with none found. SA Gibb outfitted the CS with an audio/video recording/transmitting
device. SA Gibb provided the CS with $1,900 of DEA Official Advanced Funds
(“OAF”) for the controlled purchase.

54. At 2:03 p.m., the CS placed a monitored/recorded call to GUTIERREZ-
PONCE at 562-884-5338. During the call, the CS requested (in coded language) to
purchase methamphetamine from GUTIERREZ-PONCE and requested to meet him in

 

> GPS location data did show that GUTIERREZ-PONCE left the State of Washington on two occasions,
once when he traveled to Hawaii for several days, and a second time when he traveled to Southern
California and Mexico. GUTIERREZ-PONCE mentioned both of these trips to the CS during recorded
communications.

AFFIDAVIT OF SA ERIC RODENBERG — 14 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
Oo Oo YN DH OH PP WW NO

BO NO HN BD NH LO KN KR Dw owe er | ee
eo THD NH FP WW NYO K& CT OO CBC nAND DH NH BR WW HO KK CO

 

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 16 of 45

about 30 minutes. GUTIERREZ-PONCE agreed to the transaction but told the CS that
he could not meet that soon, because GUTIERREZ-PONCE was watching his child

and waiting for his wife to arrive. GUTIERREZ-PONCE mentioned that his wife had go
to “the security.” GUTIERREZ-PONCE told the CS that he would advise the CS when
he would be available. The CS told GUTIERREZ-PONCE that he needed “the same as
last time,” meaning one pound of methamphetamine. The CS told GUTIERREZ-PONCE
that he wanted large pieces or crystals of methamphetamine, as opposed to powdery,
smaller crystals. GUTIERREZ-PONCE agreed.

55. Meanwhile, at 1:58 p.m., TFO Chohrach established surveillance at Target
Residence 2, the residence of VEGA-FLORES. At that time, TFO Chohrach observed a
white Ford hatchback, Washington license BNX1305 (registered to Alma P Gil Gonzalez
at Target Residence 2) parked in the parking lot of the apartment building. This caris
the same make and appearance of a car driven by VEGA-FLORES on November 4, 2019
when he delivered the CS one pound of methamphetamine. TFO Chohrach observed two
Hispanic males near the Ford hatchback. The males were working on an SUV that was
also parked in the parking lot. TFO Chohrach could not determine from his surveillance
position whether or not either of the males was VEGA-FLORES.

56. At 2:15 p.m., the CS received an incoming call from GUTIERREZ-PONCE
(562- 884-5338), which was monitored and recorded by agents. During the call,
GUTIERREZ-PONCE told the CS that he found someone that could take care of the
child, so he would be able to meet the CS soon at the Southcenter Mall.

57, At 2:21 p.m., TFO Earick observed a Hispanic male matching the
description of GUTIERREZ- PONCE walk from Target Residence 1, carrying a small
child, which he placed in the rear seat of an Acura sedan (Washington license BDV3248).
TFO Earick observed GUTIERREZ-PONCE enter the driver’s seat of the Acura and
depart the area. Surveillance was maintained on the Acura as it traveled to a Shell gas

station located at 9525 14th Avenue S., Seattle, and parked near the gas pumps. GS

AFFIDAVIT OF SA ERIC RODENBERG — 15 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo Oo YD mH BB W Hm

BO NO BN HN KN HN NO NO RO me ees
ao NN ON SP WY YK DOD OF ND NH FPF WO NY KK CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 17 of 45

Lehnhoff observed GUTIERREZ-PONCE enter the gas station briefly then return to the
Acura and drive out of the area.

58. Surveillance was maintained on the Acura as it traveled to the Social
Security Office located at 151 SW 156th Street, Burien, Washington, where it stopped in
the parking lot for several minutes. TFO Ryan Hamilton observed that the Acura was
parked in the parking lot with the “hazard” flashers activated, but agents were not in a
position to see what GUTIERREZ-PONCE did while in the parking lot.

59. At 2:44 p.m., TFO Hamilton observed the Acura depart the parking lot of
the Social Security office, traveling eastbound. Surveillance was maintained on the
Acura for a short distance, at which time surveillance was lost. Agents then moved to
establish surveillance at the Southcenter Mall.

60. At 2:54 p.m., the CS placed a monitored/recorded call to GUTIERREZ-
PONCE (562-884-5338). During the call GUTIERREZ-PONCE told the CS that he
would arrive in 10-15 minutes, and that GUTIERREZ-PONCE needed to make sure the
product was good (i.e., larger crystals as the CS requested).

61. At3:07 p.m., at the direction of SA Gibb and TFO Scott, the CS drove to
and parked in the parking lot of the Buffalo Wild Wings restaurant, located at the north
end of the Southcenter Mall, at 2800 Southcenter Mall, Seattle, Washington. Constant
surveillance was maintained on the CS during the operation.

62. At3:12 p.m., the CS called with GUTIERREZ-PONCE (562-884-5338),
who stated that he was finishing up and would meet the CS at the Buffalo Wild Wings
restaurant in 10 minutes. At 3:27 p.m., SA Gibb heard, via the transmitting device, that
the CS was talking on the phone with GUTIERREZ-PONCE and directing him to where
the CS was parked. SA Gibb then observed Target Vehicle 1 arrive and park next to the
CS’s vehicle. This is the same truck that was parked at the Target Residence 1
previously in the day, indicating that GUTIERREZ-PONCE had returned to Target
Residence 1 after he went to the Social Security office in Burien and before meeting with

the CS.

AFFIDAVIT OF SA ERIC RODENBERG — 16 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

. (206) 553-7970

 

 
o Oo HN DN OH BP WD NH

NH NO KN HN KL NHN KN NO HNO ow mmm wm jet
eo AID WN FP WO NYO K& CO OO CS DT NH WN BR W HO K CO

 

 

Case 2:20-mj-00068-MAT Document1 Filed 02/14/20 Page 18 of 45

63. SA Gibb observed GUTIERREZ-PONCE exit Target Vehicle 1 and enter
the front passenger seat of the CS’s vehicle, at which time SA Gibb heard (via the
transmitting device) GUTIERREZ-PONCE conduct a drug transaction with the CS.
Specifically, SA Gibb observed GUTIERREZ-PONCE hand the CS a package containing
a crystal substance that SA Gibb recognized, based on his training and experience, to be
methamphetamine. While looking at the package, the CS commented to GUTIERREZ-
PONCE, “This looks better.” At 3:30 p.m., SA Gibb observed GUTIERREZ-PONCE
exit the CS’s vehicle, enter the driver's seat of Target Vehicle 1, and drive out of the
area. Surveillance was maintained on Target Vehicle 1 as it traveled south on
Southcenter Parkway, west on S. 200th Street, and north on Military Road, at which point
surveillance was lost.

64. TFO-Earick subsequently established surveillance at Target Residence 1,
and observed that Target Vehicle 1 had not returned to the residence. Surveillance was
subsequently terminated.

65, Meanwhile, SA Gibb and TFO Scott maintained constant surveillance on
the CS and met the CS at a predetermined location. The CS provided agents a red gift
bag, which contained a clear zip lock bag that contained suspected methamphetamine.
Agents searched the CS’s person and vehicle for contraband, with none found. SA Gibb
recovered the recording device from the CS. Agents conducted a field test of the
suspected methamphetamine, which returned presumptive positive for methamphetamine.
The methamphetamine weighed approximately one pound.

D. Controlled Purchase of “M-30” Pills on January 30, 2020

66. Following the controlled purchase on December 3, 2019, the CS had
several telephone calls with GUTIERREZ-PONCE, which occurred over the span of
several weeks, regarding future drug transactions. SA Gibb monitored and recorded the
calls remotely. During these communications, GUTIERREZ-PONCE told the CS, in
coded language, that he had “pills” available. The CS believed that GUTIERREZ-
PONCE was referring to counterfeit “M-30” pills containing fentanyl.

AFFIDAVIT OF SA ERIC RODENBERG - 17 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
o eo NN DN OT BP WD HO

RO NO NO NN KH NY HN DP DN iw wm mm eee
oO SN ND OH BP WwW NYO Kf& CO CO Fe ST HD nH BP WO NB K& CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 19 of 45

67. OnJ anuary 20, 2020, GUTIERREZ-PONCE called the CS from a new
telephone number: 562-618-3863. During the call, GUTIERREZ-PONCE identified
562-618-3863 as his new telephone number and told the CS to call GUTIERREZ-

PONCE for whatever s/he needed (referring to drugs). On January 28, 2020, Pierce
County Superior Court Judge Orlando signed an order authorizing real time GPS location
information for 562-618-3863. Agents served the order on the telephone provider and
began to receive location data for the telephone on the same date.

68. On January 30, 2020 at 1:20 p.m., agents began to attempt to locate
GUTIERREZ-PONCE, based on GPS location data for his telephone (562-618-3863), in
anticipation of a controlled purchase of fentanyl pills. At 1:45 p.m., GPS location data |
showed that GUTIERREZ-PONCE?’s telephone was located in the vicinity of 1133 W.
James Street, Kent, Washington.

69. At 2:00 p.m., agents also established surveillance at Target Residence 1.
At 2:04 p.m., TFO Chohrach arrived at a 7-Eleven store located at the intersection of
Willis Street and Central Ave in Kent, Washington, which coincided with GPS location
data for GUTJERREZ-PONCE?’s telephone at the time. At that location, TFO Chohrach
observed a silver Mazda sedan that was parked in the parking lot. TFO Jonathan Pearson
observed that a male matching the description of GUTIERREZ-PONCE was sitting in the
front passenger seat of the Mazda, while an unidentified male was in the driver’s seat.

‘70. . One minute later, TFO Chohrach observed the Mazda drive out of the
parking lot. Agents were unable to maintain surveillance of the Mazda when it left.
Agents continued to monitor GPS location data for GUTIERREZ-PONCE’s telephone,
which showed that the device was moving from the Kent area, toward GUTIERREZ-
PONCE’s residence (Target Residence 1).

71. At 2:07 p.m., SA Gibb and your Affiant met with the CS at a predetermined
location. Agents searched the CS and the CS’s vehicle for contraband, with none

found. SA Gibb outfitted both the CS and your Affiant (who was acting in an undercover

AFFIDAVIT OF SA ERIC RODENBERG — 18 UNITED STATES ATTORNEY

USAO #2020R00153 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oOo Se HTD OH HP W HO

bo NO NO NO WN be DB bd No — —_ — — pombe —
eo ANY NH A BP WO NY | CO OO Fen DH mA BP WO NO KH OC

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 20 of 45

capacity and will be hereafter referred to as “UC”) with audio/video
recording/transmitting devices.

72. At2:22 p.m., at the direction of agents, the CS placed a monitored/recorded
call to GUTIERREZ-PONCE (562-618-3863). The call went to voicemail. At 2:28 p.m.,
the CS received an incoming call from GUTIERREZ-PONCE (562-618-3863). The call
occurred in Spanish, and was monitored and recorded by SA Gibb. During the call, in
coded language, the CS asked GUTIERREZ-PONCE if he could bring the CS a sample
of pills. GUTIERREZ-PONCE replied, “right now where they [the pills] are, they don't
arrive until like four I believe... let me see if the guy has left yet.” GUTIERREZ-PONCE
then confirmed that the CS wanted only “the little round ones,” which the CS confirmed.
GUTIERREZ-PONCE then stated, “Let me see... I give some to the guys so that they are
in the street... let me see if they still have a few so they can give me some to bring to
you.” The CS and agents understood this to mean that GUTIERREZ-PONCE’s fentanyl
pill supplier was not available until 4:00 p.m., but that he would see if he could get a
sample from one of his redistributors or “runners” that he had given pills to previously.

73. At 2:34 p.m., the CS received an incoming call from GUTIERREZ-PONCE
(562-618-3863). During the call, which was monitored and recorded, GUTIERREZ-
PONCE told the CS that, “it looks like the guy is there.” GUTIERREZ-PONCE then
stated that he was changing a headlight and after that he would “go pick them up and
head over there.” The CS confirmed that s/he would meet GUTIERREZ-PONCE at the
same place that they met last time, (i.e. the Buffalo Wild Wings restaurant at the
Southcenter Mall). GUTIERREZ-PONCE stated that he would arrive in approximately
45 minutes. .

74. At 2:40 p.m., TFO Earick observed Target Vehicle 1 driving on Des
Moines Memorial Drive toward Target Residence 1. At 2:45 p.m., SA Gibb, who was
monitoring a stationary surveillance camera at GUTIERREZ-PONCE’s
residence, observed Target Vehicle 1 arrive and park in front of Target

Residence 1. SA Gibb also observed a maroon GMC Canyon pickup arrive

AFFIDAVIT OF SA ERIC RODENBERG — 19 | UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
So Oe NIN HN A FR W HN =

Bo i) ro No wm oN bo i) NO —_ — dt — — — —_ — — —
oOo NA HD On BP WW NY K§ OD OO Bway HD NT FB WO NP KS OC

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 21 of 45

simultaneously with Target Vehicle 1. The GMC Canyon parked directly behind Target
Vehicle 1. SA Gibb then observed GUTIERREZ-PONCE exit Target Vehicle 1 and
enter the front passenger seat of the GMC Canyon. The GMC Canyon then departed, ~
traveling north from the residence.

75. Agents were unable to maintain surveillance on the GMC Canyon, due to
counter-surveillance driving techniques that it performed as it left the residence. At 2:49
p.m., TFO Earick observed the GMC Canyon in the vicinity of the intersection of Eighth
Ave. S. and S. Trenton Street. Agents were again unable to maintain surveillance of the
GMC Canyon.

76. At3:03 p.m., GPS location data for GUTIERREZ-PONCE’s telephone
showed that the device was located in the vicinity of VEGA-FLORES’s residence
(Target Residence 2). The “certainty” of the GPS location was indicated at 24 meters.
After receiving the GPS location data, surveillance team members departed the vicinity
of GUTIERREZ-PONCE’s residence in an attempt to locate him at VEGA-FLORES’s
residence. | |

77. At 3:07 p.m., the CS received an incoming call from GUTIERREZ-PONCE
(562-618-3863), which SA Gibb monitored and recorded. During the call, GUTIERREZ-
PONCE told the CS that he would arrive in 10-15 minutes. At 3:16 p.m., TFO Justin
Chohrach arrived and established surveillance at Target Residence 2. TFO Chohrach
did not observe the GMC Canyon in the vicinity of the apartment building, indicating that
GUTIERREZ-PONCE had already departed to go meet the CS.

78. At 3:17 p.m., at the direction of agents, the CS and UC entered the CS’s
vehicle and drove (while under constant surveillance) to the Buffalo Wild Wings
restaurant located at 2800 Southcenter Mall, Seattle, Washington. At 3:20 p.m., TFO
Antony Nisco observed the GMC Canyon arrive at the restaurant and park directly next
to the CS’s vehicle on the passenger side. SA Gibb observed GUTIERREZ-PONCE exit
the driver’s side of the GMC Canyon and enter the back seat of the CS’s vehicle.

AFFIDAVIT OF SA ERIC RODENBERG - 20 UNITED STATES ATTORNEY

USAO #2020R00153 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
So Oo SND A FR WO NO

NO N NSN BKB BDO NY DN BR DN wm mm ae ea ee
ost NN OA BP WD NYO —§ CD OO CH HA HD NH BP WW NH KH OC

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 22 of 45

79. After entering the vehicle, the UC observed GUTIERREZ-PONCE hand
the CS a small latex bag, with a small number of pill shaped items inside. When
GUTIERREZ-PONCE entered the vehicle, the UC could smell a strong vinegar-like
odor coming from the area GUTIERREZ-PONCE was sitting, particularly when he
reached forward into the front seat area to hand the CS the pills. Based on the UC’s
training and experience, this is a known smell associated with heroin.

80.  At3:21 p.m., TFO Nisco observed GUTIERREZ-PONCE exit the CS’s
vehicle and walk back to the GMC Canyon, where he entered the driver’s seat and drove
out of the parking lot. Agents maintained surveillance of the CS and UC as they drove to
a predetermined location, where the UC showed SA Gibb the pills, which were stamped
“M-30.” SA Gibb and the UC searched the CS and the CS’s vehicle for contraband, with
none found. Agents did not conduct a field test of the pills, due to the possibility that they
contain fentanyl. Agents transferred the pills to the DEA Western Regional Laboratory
for analysis and safekeeping. |

81. Agents then interviewed the CS briefly regarding the meeting. The CS
stated that a short time after s/he and the UC arrived at the parking lot, s/he observed
GUTIERREZ-PONCE arrive in a maroon pickup truck. GUTIERREZ-PONCE entered
the back of the CS’s vehicle, handed the CS a clear plastic bag containing six small blue
pills. The CS told GUTIERREZ-PONCE that the UC had a friend who was interested in ©
buying pills, and that s/he and the UC would go meet the friend to show the sample, and
would let GUTIERREZ-PONCE know if they wanted to buy more. The CS stated that
GUTIERREZ-PONCE indicated that he was not comfortable with the UC being present
and it would be better if the CS came alone in the future.

82. At 3:32 p.m., SA Gibb observed (via the stationary surveillance camera) the
GMC Canyon arrive at Target Residence 1 and park inside the gate in the driveway at |
the south side of the residence. At 3:38 p.m., GPS location data for GUTIERREZ-
PONCE’s telephone (562-618-3863) showed that the device was located in the vicinity of
the Target Residence 1.

AFFIDAVIT OF SA ERIC RODENBERG - 21 UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
So Oo SDN OH FP WD NO —

DO NO NO NO HN KN KN KN DR eB RR me me em et
eo YN HD ”A FP WY YH KH TO COC AT WB NH BP W NO KY OC

 

 

Case 2:20-mj-00068-MAT Document 1 Filed 02/14/20 Page 23 of 45

83. At 3:58 p.m., at the direction of agents, the CS placed a monitored/recorded
call to GUTIERREZ-PONCE (562-618-3863). During the call, the CS asked
GUTIERREZ-PONCE for “270,” referring to 270 pills. GUTIERREZ-PONCE replied
the he would leave in ten minutes to “pick up” and he would meet the CS in
approximately 40 minutes. Following the call, agents provided the CS with $2,500 of
OAF to purchase pills from GUTIERREZ-PONCE. .
| 84. At 4:01 p.m., SA Gibb observed (via the stationary surveillance camera)
GUTIERREZ-PONCE and an unidentified male (hereafter “UM3”) walk from Target
Residence 1 toward Target Vehicle 1. SA Gibb observed GUTIERREZ-PONCE enter
the driver’s seat of Target Vehicle 1, while UM3 entered the front passenger seat.
Target Vehicle 1 then departed the residence. At 4:14 p.m., TFO Chohrach observed
Target Vehicle 1 arrive at VEGA-FLORES’s apartment building (Target .

Residence 2) and park on the north side of the building. When Target Vehicle 1 passed
TFO Chohrach, he observed that there were two occupants in the vehicle. Target
Vehicle 1 then parked out of TFO Chohrach’s view. A minute later, TFO Chohrach
drove through the rear parking lot of apartment building and observed Target Vehicle 1
parked up against a fence, not in a parking stall. TFO Chohrach observed there was only
a front-seat passenger in the vehicle and no one in the driver’s seat.

85. At 4:16 p.m., at the direction of agents, the CS entered his/her vehicle and
drove, while under constant surveillance, back to the Buffalo Wild Wings restaurant
parking lot.

86. At 4:22 p.m., TFO Chohrach walked through the parking lot of Target
Residence 2. As he walked by the Target Vehicle 1, TFO Chohrach noted that the front-
seat passenger was still the only person in the vehicle. TFO Chohrach maintained
surveillance on Target Vehicle 1.

87. At 4:23 p.m., TFO Chohrach observed a white Ford Focus, bearing —
Washington license plate BNX1305; arrive at the apartment building and park in a
parking stall in the parking lot for Target Residence 2. This is the same Ford Focus that

AFFIDAVIT OF SA ERIC RODENBERG ~ 22 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
Co Oo IND A BP WO NO —

DN DN Db HN KN KH HN KO HNO wm mo mw!
oOo nN DN OF SR WD NY KK COT CO OH HAD HR HN BP WO NBO —= CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 24 of 45

is associated with VEGA-FLORES (as described above). TFO Chohrach observed three
children exit the passenger side of the Ford Focus, while another male remained seated in
the driver’s seat. TFO Chohrach observed that the three subjects that exited the Ford
Focus all walked up the stairs on the south side of the apartment building and entered
Target Residence 2.

88. At 4:26 p.m., TFO Chohrach observed GUTIERREZ-PONCE exit Target
Residence 2 and walk down the stairs. TFO Chohrach observed that GUTIERREZ-
PONCE was talking on a cell phone, and entered the driver’s seat of Target Vehicle 1.
While GUTIERREZ-PONCE was still sitting in Target Vehicle 1, the CS received a text
message from GUTIERREZ-PONCE (562-618-3863) which read, “I’m headed over there
dude, it’s just that I didn’t have them counted out.” Approximately 30 seconds later,
TFO Chohrach observed Target Vehicle 1 depart the parking lot of Target Residence 2.

89. At 4:39 p.m., TFO Earick observed Target Vehicle 1 enter the parking lot
of the Southcenter Mall, driving toward the Buffalo Wild Wings. TFO Nisco observed
Target Vehicle 1 park next to the CS’s vehicle on the passenger side. SA Gibb observed
GUTIERREZ-PONCE exit the driver’s seat of Target Vehicle 1 and enter the front
passenger seat of the CS’s vehicle. SA Gibb then heard (via the recording/transmitting
device) the CS conduct a drug transaction with the CS.

90. At 4:42 p.m., SA Gibb observed GUTIERREZ-PONCE exit the CS’s
vehicle, enter the driver’s seat of Target Vehicle 1, and drive out of the parking lot.
Surveillance was maintained on Target Vehicle 1, as it traveled north on I-5 and then
north SR-599. Shortly thereafter, agents observed Target Vehicle 1 accelerating rapidly
and making several abrupt lane changes, at which point surveillance was terminated.
TFO Chohrach maintained surveillance at Target Residence 2 but did not observe
GUTIERREZ-PONCE return to that location.

91. Meanwhile, SA Gibb and your Affiant maintained constant surveillance on

the CS and met him/her at a predetermined location. The CS provided agents a clear

AFFIDAVIT OF SA ERIC RODENBERG — 23 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo Oo YN HD A PW NY Fe

oOo nN HD HH SP WD YO K& CO OO FH AND DB AH BP WO NBO —& ©

 

 

Case 2:20-mj-00068-MAT Document 1 Filed 02/14/20 Page 25 of 45

plastic bag containing blue pills marked “M-30.” Agents searched the CS and the CS’s
vehicle for contraband, with none found.

92. Agents then interviewed the CS regarding the controlled purchase. The CS
stated that shortly after s/he arrived at the Buffalo Wild Wings, s/he observed
GUTIERREZ-PONCE arrive driving a blue pickup truck. GUTIERREZ-PONCE then
entered the CS’s vehicle and handed the CS the plastic bag containing the blue pills. The
CS handed GUTIERREZ-PONCE the $2,500 of OAF and watched as he counted it.
GUTIERREZ-PONCE stated that he has brought 290 pills. The CS stated that he had
asked for 270, but GUTIERREZ-PONCE was not concerned.

TACTICS USED BY DRUG TRAFFICKERS

93. Based upon my training, experience, and participation in this and other
investigations involving drug trafficking, my conversations with other experienced
investigators and law enforcement investigators with whom I work, and interviews of
individuals who have been involved in the trafficking of methamphetamine, heroin,
cocaine and other drugs, I have learned and know the following:

94. Drug traffickers often use “stash houses” to conceal their illegal activities
and contraband. Such stash houses allow drug traffickers to keep their contraband at a
hidden location, where they may not live, thereby making it more difficult for law
enforcement and/or competitors to identify these locations where drugs and drug
proceeds may be hidden.

95. It is common for drug traffickers to hide proceeds of illegal drug sales and
records of illegal drug transactions in secure locations within their residences, stash
houses, storage units, garages, outbuildings and/or vehicles on the property for their
ready access and to conceal them. from law enforcement authorities.

96. It is common to find papers, letters, billings, documents, and other writings,
which show ownership, dominion, and control of businesses, residences, and/or vehicles
in the residences, stash houses, storage units, garages, outbuildings and/or vehicles of

drug traffickers. Items of personal property that tend to identify the persons in residence,

AFFIDAVIT OF SA ERIC RODENBERG - 24 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
NO PO NO DN HO DS KR RO NO wm ew om mm ewe
oN DN OO FP WY NO —|= DTD OO CO ITN A F&F WN = &

oe Oe SN DH A FP WY HPO

 

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 26 of 45

occupancy, control, or ownership of the premises also include canceled mail, deeds,
leases, rental agreements, photographs, personal telephone books, diaries, utility and
telephone bills, statements, identification documents, keys, financial papers, rental
receipts and property ownership papers, personal and business telephone and address
books and telephone toll records, and other personal papers or identification cards in the
names of subjects involved in the criminal activity being investigated.

97. Drug traffickers frequently amass large amounts of proceeds, in the form of
cash, from the illegal sale of drugs that they attempt to legitimize or “launder.” To S
accomplish this goal, drug traffickers use financial institutions and their attendant
services, securities, cashier’s checks, safe deposit boxes, money drafts, real estate, shell
operations, and business fronts. Persons involved in drug trafficking and/or money
laundering keep papers relating to these activities for future reference, including federal
and state tax records, loan records, mortgages, deeds, titles, certificates of ownership,
records regarding investments and securities, safe deposit box rental records and keys,
and photographs. I know from my training and experience that often items of value are
concealed by persons involved in large-scale drug trafficking inside of safes, lock boxes,
and other secure locations within their residences, outbuildings, and vehicles.

98. Drug traffickers often place assets in names other than their own to avoid
detection by investigative/police agencies, and even though these assets are in the names
of other individuals or businesses, the drug traffickers actually own and continue to use
these assets and exercise dominion and control over them.

99. Drug traffickers often document aspects of their criminal conduct through
photographs or videos of themselves, their associates, their property, and their products,
including drugs and drug proceeds. Drug traffickers usually maintain these photographs
or videos in their possession.

100. Drug traffickers often maintain large amounts of U.S. currency in order to

maintain and finance their ongoing illegal drug trafficking business. Often, drug

AFFIDAVIT OF SA ERIC RODENBERG — 25 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo wo bw NO NH HN KH KN NO Re Re Rs eR mm ee et
ost ND OH FP WW NY KH CF OO FB ITI HDA NA FB WW NO KK CO

So Se HN HD OD BPW] Ne

 

 

Case 2:20-mj-00068-MAT Document 1. Filed 02/14/20 Page 27 of 45

traffickers from other countries operating in the United States use wire remitters and bulk
cash transfers to transfer currency to co-conspirators living in other states or countries.

101. Drug traffickers commonly have in their possession, on their person, and at
their residences and/or in their storage units, firearms and other weapons, which are used
to protect and secure their property.

102. Drug traffickers use mobile electronic devices including cellular telephones
and other wireless communication devices to conduct their illegal activities. For
example, traffickers of controlled substances commonly maintain records of addresses,
vehicles, or telephone numbers that reflect names, addresses, vehicles, and/or telephone
numbers of their suppliers, customers and associates in the trafficking organization. It is
common to find drug traffickers keeping such records of said associates in cellular
telephones and other electronic devices. Drug traffickers frequently change their cellular
telephone numbers to avoid detection by law enforcement, and it is common for drug
traffickers to use more than one cellular telephone at any one time.

| 103. Drug traffickers use cellular telephones to maintain contact with their
suppliers, distributors, and customers. They prefer cellular telephones because, first, they
can be purchased without the location and personal information that landlines require.
Second, they can be easily carried to permit the user maximum flexibility in meeting
associates, avoiding police surveillance, and traveling to obtain or distribute drugs.
Third, they can be passed between members of a drug conspiracy to allow substitution
when one member leaves the area temporarily. Since the use of cellular telephones
became widespread, every drug trafficker with which I have interacted has used one or
more cellular telephones for his or her drug business. I also know that it is common for
drug traffickers to retain in their possession cellular phones that they previously used, but
have deactivated or discontinued using. Based on my training and experience, the data
maintained in a cellular telephone used by a drug trafficker is often evidence of a crime

or crimes. This includes the following:

AFFIDAVIT OF SA ERIC RODENBERG — 26 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So es IN HD OT FF W NO

NO BNO NO NO KN NO KN NO RO om pk ee
eo ANH nA BP W NO K CO OBO FS ATH NH BW HO — ©

 

 

Case 2:20-mj-00068-MAT Document1 Filed 02/14/20 Page 28 of 45

a. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial number (Electronic
Serial Number, or ESN), (Mobile Identification Number, or MIN), (International Mobile
Subscriber Identity, or IMSI), or (International Mobile Equipment Identity, or IMEI) are
important evidence because they reveal the service provider, allow us to obtain subscriber
information, and uniquely identify the telephone. This information can be used to obtain
toll records, to identify contacts by this telephone with other cellular telephones used by
co-conspirators, to identify other telephones used by the same subscriber or purchased as
part of a package, and to confirm if the telephone was contacted by a cooperating source.

b. The stored list of recent received calls and sent calls is important evidence.
It identifies telephones recently in contact with the telephone user. This is valuable
information in a drug investigation because it will identify telephones used by other
members of the organization, such as suppliers, distributors and customers, and it
confirms the date and time of contacts. | If the user is under surveillance, it identifies what
number he called during or around the time of a drug transaction or surveilled meeting.
Even if a contact involves a telephone user not part of the conspiracy, the information is
helpful (and thus is evidence) because it leads to friends and associates of the user who >
can identify the user, help locate the user, and provide information about the user.
Identifying a defendant’s law-abiding friends is often just as useful as identifying his
drug-trafficking associates.

c. Stored text messages are important evidence, similar to stored numbers.
Agents can identify both drug associates, and friends of the user who likely have helpful
information about the user, his location, and his activities.

d. Photographs on a cellular telephone are evidence because they help identify
the user, either through his or her own picture, or through pictures of friends, family, and
associates that can identify the user. Pictures also identify associates likely to be
members of the drug trafficking organization. Some drug traffickers photograph groups

of associates, sometimes posing with weapons and showing identifiable gang signs.

AFFIDAVIT OF SA ERIC RODENBERG — 27 UNITED STATES ATTORNEY

USAO #2020R00153 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oOo ee SND ON BP WW NH eR

NY NYO NYO NO KN NHN BO KN HNO wm wm emt ee
oO NN OH BSP WY NY KH CO O FH ADT DW HA FSF W HO MH CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 29 of 45

Also, digital photos often have embedded “geocode” information within them. Geocode
information is typically the longitude and latitude where the photo was taken. Showing
where the photo was taken can have evidentiary value. This location information is
helpful because, for example, it can show where coconspirators meet, where they travel,
and where assets might be located

e. Stored address records are important evidence because they show the user’s
close associates and family members, and they contain names and nicknames connected
to phone numbers that can be used to identify suspects.

104. It is common for drug traffickers to possess drugs, drug paraphernalia, and
other items which are associated with the sale and use of controlled substances such as
scales, containers, cutting agents, and packaging materials in their residences, stash
houses, storage units, garages, outbuildings and/or vehicles on their property.

105. Drug traffickers frequently try to conceal their identities by using
fraudulent names and identification cards. Once identities have been created or stolen
from other citizens, drug traffickers use those identifications to falsify records such as
Department of Licensing records and phone records for the purpose of theft of services
and to evade detection by law enforcement. |

106. Itis acommon practice for drug traffickers to maintain records relating to
their drug trafficking activities in their residences, stash houses, storage units, garages,
outbuildings and/or vehicles. Because drug traffickers in many instances will “front”
(that is, sell on consignment) controlled substances to their associates, or alternatively,
will be “fronted” these items from their suppliers, such record keeping is necessary to
keep track of amounts paid and owed, and such records will also be maintained close at
hand so as to readily ascertain current balances. These records include “pay and owe”

records to show balances due for drugs sold in the past (pay) and for payments expected

|| (owe) as to the trafficker’s suppliers and distributors, telephone and address listings of -

clients and suppliers, and records of drug proceeds. These records are commonly kept for

an extended period.

AFFIDAVIT OF SA ERIC RODENBERG — 28 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oOo eo HN DA BP WD NH

NO NO KN DY NO HN DO KN DN w|i mse
oo NN OH BP WY NYO KK CD CO Fe ADDN BP W PO —& CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 30 of 45

107. Drug traffickers often maintain books, records, receipts, notes, ledgers,
airline tickets, money orders, and other papers relating to the transportation and
distribution of controlled substances. These documents whether in physical or electronic
form, are maintained where the traffickers have ready access to them. These documents
include travel records, receipts, airline tickets, auto rental agreements, invoices, and other
memorandum disclosing acquisition of assets and personal or business expenses. I also
know that such records are frequently maintained in drugs traffickers’ residences, stash
houses, storage units, garages, outbuildings and/or vehicles.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

108. As described in Attachment B, this application seeks permission to search
for and seize items listed in Attachment B that might be found in Target Residence 1,
Target Residence 2, or Target Vehicle 1, in whatever form they are found. One form in
which evidence, fruits, or instrumentalities might be found is data stored on a computer’s
hard drive or other digital device* or electronic storage media.> Thus, the warrant applied
for would authorize the seizure of electronic storage media—specifically, cellular
phones—or, potentially, the copying of electronically stored information, all under Rule
41(e)(2)(B).

109. Through my training and experience, and the information learned during

the course of this investigation, I know that individuals who engage in offenses like those

 

* “Digital device” includes any device capable of processing and/or storing data in electronic
form, including, but not limited to: central processing units, laptop, desktop, notebook or tablet
computers, computer servers, peripheral input/output devices such as keyboards, printers,
scanners, plotters, monitors, and drives intended for removable media, related communications
devices such as modems, routers and switches, and electronic/digital security devices, wireless
communication devices such as mobile or cellular telephones and telephone paging devices,
personal data assistants (“PDAs”), iPods/iPads, Blackberries, digital cameras, digital gaming
devices, global positioning satellite devices (GPS), or portable media players.

° Electronic Storage media is any physical object upon which electronically stored information
can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,
and other magnetic or optical media.

AFFIDAVIT OF SA ERIC RODENBERG — 26 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

- (206) 553-7970

 

 
co Se INDO A BP WD NHN

DB NO WN BK NO KN NO NO RO Rm Rom wm iit
oO nN HD A FP WY NY K CO CO fF ATI HDB NA BP WW HO K—K& CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 31 of 45

described above often keep physical evidence, fruits, and instrumentalities of their crimes
inside their residences, including but not limited to, digital devices for storing lists of
customers, ledgers of financial transactions, access devices relating to financial accounts
(including credit and debit cards), detailed financial records, and cash proceeds. This is
particularly true because, for example, GUTIERREZ-PONCE has been surveilled
travelling from and/or returning to Target Residence 1 shortly before or after completing
a portion of the controlled purchases described above. Additionally, GUTIERREZ-
PONCE has been surveilled traveling to and from VEGA-FLORES’s residence (Target
Residence 2) shortly before completing a controlled purchase. |

110. Ihave also learned through training, education, and experience that such
evidence, fruits, and instrumentalities are often stored in locked containers, safes, secret
compartments, closets, drawers, above or below ceiling and floor tiles, behind false walls,
and in other places intended to avoid detection by other people, including law
enforcement.

111. Finally, I know that the commission of the offenses detailed herein
necessarily requires the use of computers, smart phones, tablets, or other computer
devices and storage media for the perpetrator to connect with customers and co-
conspirators. I have learned through training and experience that individuals who engage
in the offenses described herein also commonly use such electronic devices to keep track
of customers, keep records of illegal transactions and criminal proceeds, and store copies
of online chats, emails, and other data. In such cases, I know that perpetrators often keep
such electronic devices inside their homes. In the case of smart phones, tablets, and
laptop computers, perpetrators may also keep such devices on their person, either in their
pockets or in containers such as carrying bags, cases, backpacks or protective sleeves.

112. Probable cause. Based upon my review of the evidence gathered in this
investigation, my review of data and records, information received from other agents and
computer forensic examiners, and my training and experience, I submit that if a digital

device or other electronic storage medium is found in Target Residence 1, Target

AFFIDAVIT OF SA ERIC RODENBERG -~ 30 UNITED STATES ATTORNEY

: 700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
Oo Oo NN OH BR WH NHN KS

Co ~ aN nN aN Go No — So \O co ~l nN sn —s ww NO i OS

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 32 of 45

Residence 2, or Target Vehicle 1 there is probable cause to believe that evidence, fruits,
and instrumentalities of conspiracy to commit drug trafficking, in violation of 21 U.S.C.
§§ 841 and 846, will be stored on those digital devices or other electronic storage media,
for at least the following reasons:

a. I believe that digital devices or other electronic storage media—
specifically, cell phones—were being used to communicate with members of, and in
furtherance of, the drug trafficking activities described herein. For example, as described
above, evidence gathered during the course of the investigation indicates that
GUTIERREZ-PONCE and VEGA-FLORES have used cell phones to send and receive.
communications reflecting, or otherwise related to, the possession and/or distribution of
controlled substances.

113. There is, therefore, probable cause to believe that evidence, fruits, and
instrumentalities, of the crimes under investigation exist and will be found on digital
devices or other electronic storage media at Target Residence 1, Target Residence 2, or
Target Vehicle 1, for at least the following reasons:

a. Based my knowledge, training, and experience, I know that
computer files or remnants of such files may be recovered months or even years after
they have been downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little or no
cost. Even when files have been deleted, this information can sometimes be recovered
months or years later with forensics tools. This is because when a person “deletes” a file
on a computer, the data contained in the files does not actually disappear; rather, that data
remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space—that is, in space on the storage medium that is not currently
being used by an active file—for long periods of time before they are overwritten. In

| addition, a computer’s operating system may also keep a record of deleted data in “swap”

or “recovery” files.

c. » Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of how a
computer has been used, what is has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system configurations,

AFFIDAVIT OF SA ERIC RODENBERG - 31 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00 153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
eo Se ST DN OH BP WO NYO

NO BR NY DN DN PO NN DO Dm mm me i a ee
eF ADD Wn FSP WN KY CO CO OHO DTH Nn BP WH NO KF OC

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 33 of 45

artifacts from operating system or application operation, file system data structures, and
virtual memory “swap” paging files. Computer users typically do not erase or delete this
evidence, because special software is typically required for that task. However, it is
technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

e. Digital storage devices may also be large in capacity, but small in
physical size. Because those who are in possession of such devices also tend to keep
them on their persons, especially when they may contain evidence of a crime. Digital
storage devices may be smaller than a postal stamp in size, and thus they may easily be
hidden in a person’s pocket.

114. As further described in Attachment B, this application seeks permission to
locate not only computer files that might serve as direct evidence of the crimes described
on the warrant, but also for forensic electronic evidence that establishes how computers
were used, the purpose of their use, who used them, and when. There is probable cause
to believe that this forensic electronic evidence will be on digital devices found in Target

Residence 1, Target Residence 2, and Target Vehicle 1 because:

a. Data on the digital storage medium or digital devices can provide
evidence of a file that was once on the digital storage medium or digital devices but has.
since been deleted or edited, or of a deleted portion of a file (such as a paragraph that has
been deleted from a word processing file). Virtual memory paging systems can leave
traces of information on the storage medium that show what tasks and processes were
recently active. Web browsers, e-mail programs, and chat programs store configuration
information on the storage medium that can reveal information such as online nicknames
and passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other external
storage media, and the times the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in which they were
created, although this information can later be falsified.

b. As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the United
States to further establish and prove each element or alternatively, to exclude the innocent
from further suspicion. In my training and experience, information stored within a

AFFIDAVIT OF SA ERIC RODENBERG - 32 UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
So Oe SN NWN OH BR W NH

Do NO NH KN HN HN HN KN RO Re ee im me mt
on NWN OH BP WD NY -§ OD Oo fH ADD rH BP WO NH KH OC

 

 

Case 2:20-mj-00068-MAT Document 1 Filed 02/14/20 Page 34 of 45

computer or storage media (e.g. registry information, communications, images and
movies, transactional information, records of session times and durations, Internet
history, and anti-virus, spyware, and malware detection programs) can indicate who has
used or controlled the computer or storage media. This “user attribution” evidence is
analogous to the search of “indicia of occupancy” while executing a search warrant at a
residence. The existence or absence of anti-virus, spyware, and malware detection
programs may indicate whether the computer was remotely accessed, thus inculpating or
exculpating the computer owner. Further computer and storage media activity can
indicate how and when the computer or storage media was accessed or used. For
example, as described herein, computers typically contain information that log: computer
activity associated with user accounts and electronic storage media that connected with
the computer. Such information allows investigators to understand the chronological
context of computer or electronic storage media access, use, and events relating to the
crime under investigation. Additionally, some information stored within a computer or
electronic storage media may provide crucial evidence relating to the physical location of
other evidence and the suspect. For example, images stored on a computer may both
show a particular location and have geolocation information incorporated into its file
data. Such file data typically also contains information indicating when the file or image
was created. The existence of such image files, along with external device connection
logs, may also indicate the presence of additional electronic storage media (e.g., a digital
camera or cellular phone with an incorporated camera). The geographic and timeline
information described herein may either inculpate or exculpate the computer user. Last,
information stored within a computer may provide relevant insight into the computer
user’s state of mind as it relates to the offense under investigation. For example,
information within the computer may indicate the owner’s motive and intent to commit
the crime (e.g. Internet searches indicating criminal planning), or consciousness of guilt
(e.g., running a “wiping” program to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law enforcement).

C. A person with appropriate familiarity with how a computer works
can, after examining this forensic evidence in its proper content, draw conclusions about
how computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence on a storage medium that are necessary to draw
an accurate conclusion is a dynamic process. While it is possible to specify in advance
the records to be sought, computer evidence is not always data that can be merely
reviewed by a review team and passed along to investigators. Whether data stored on a
computer is evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual

AFFIDAVIT OF SA ERIC RODENBERG — 33 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 ° _ SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
o © SD OH BR WD NO =

DO NH KN DN KN NO KN KNYQ NNO wR we eR ee ee
ao nN NN ON SFP WD NY KF OD OF HT DB NH BP WH NH KK OC

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 35 of 45

information necessary to understand other evidence also falls within the scope of the
watrant.

e. Further, in finding evidence of how a computer was used, the
purpose of its use, who used it, and when, sometimes it is necessary to establish that a
particular thing is not present on a storage medium. For example, the presence or
absence of counter-forensic programs or anti-virus programs (and associated data) may
be relevant to establishing a user’s intent.

f. I know that when an individual uses a computer to conduct
cryptocurrency transactions, the individual’s computer or digital device will generally
serve both as an instrumentality for committing the crime, and also as a storage medium
for evidence of the crime. The computer or digital device is an instrumentality of the
crime because it is used as a means of committing the criminal offense. The computer or
digital device is also likely to be a storage medium for evidence of crime. From my
training and experience, I believe that a computer or digital device used to commit a
crime of this type may contain: data that is evidence of how the computer was used; data
that was sent or received; notes as to how the criminal conduct was achieved; records of
text discussions about the crime; and other records that indicate the nature of the offense.

115. Necessity of seizing or copying entire computers or storage medium. In
most cases, a thorough search of a premises for information that might be stored on
digital storage media or other digital devices often requires the seizure of the digital
devices and digital storage media for later off-site review consistent with the warrant. In
lieu of removing storage media from the premises, it is sometimes possible to make an
image copy of storage media. Generally speaking, imaging is the taking of a complete
electronic copy of the digital media’s data, including all hidden sectors and deleted files.
Either seizure or imaging is often necessary to ensure the accuracy and completeness of
data recorded on the storage media, and to prevent the loss of the data either from

accidental or intentional destruction. This is true because of the following:

a. The time required for an examination. As noted above, not all
evidence takes the form of documents and files that can be easily viewed on site. .
Analyzing evidence of how a computer has been used, what it has been used for, and who
has used it requires considerable time, and taking that much time on premises could be
unreasonable. As explained above, because the warrant calls for forensic electronic
evidence, it is exceedingly likely that it will be necessary to thoroughly examine storage

Y

AFFIDAVIT OF SA ERIC RODENBERG -— 34 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Co Oe YN DN OH PP WH YH

NM DP NO HNO HNO HN LO NO KN BR RR Se Se RR eS Se
eo aI HD A FP WD NY KY CO OO fF DTD NH BP WO HNO K&S CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 36 of 45

media to obtain evidence. Storage media can store a large volume of information.
Reviewing that information for things described in the warrant can take weeks or months,
depending on the volume of data stored, and would be impractical and invasive to
attempt on-site.

b. Technical requirements. Computers can be configured in several
different ways, featuring a variety of different operating systems, application software,
and configurations. Therefore, searching them sometimes requires tools or knowledge
that might not be present on the search site. The vast array of computer hardware and
software available makes it difficult to know before a search what tools or knowledge
will be required to analyze the system and its data on-site. However, taking the storage
media off-site and reviewing it in a controlled environment will allow its examination
with the proper tools and knowledge.

c. Variety of forms of electronic media. Records sought under this
warrant could be stored in a variety of storage media formats that may require off-site
reviewing with specialized forensic tools.

116. Searching computer systems is a highly technical process that requires
specific expertise and specialized equipment. There are so many types of computer
hardware and software in use today that it is rarely possible to bring to the search site all
the necessary technical manuals and specialized equipment necessary to consult with
computer personnel who have expertise in the type of computer, operating system, or
software application being searched. |

117. The analysis of computer systems and storage media often relies on
rigorous procedures designed to maintain the integrity of the evidence and to recover
“hidden,” mislabeled, deceptively named, erased, compressed, encrypted or password-
protected data, while reducing the likelihood of inadvertent or intentional loss or
modification of data. A controlled environment such as a laboratory, is typically required
to conduct such an analysis properly.

118. The volume of data stored on many computer systems and storage devices
will typically be so large that it will be highly impracticable to search for data during the
execution of the physical search of the premises. The hard drives commonly included in

desktop and laptop computers are capable of storing millions of pages of text.

AFFIDAVIT OF SA ERIC RODENBERG — 35 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
Co eH IN ND HH BH W NO

NR NO NO YY NO NN HN KN NO wm mm ee
eo nN HD A BP WY NY §|§ CO BO CO NDT HD NH BP WO PPO —= ©

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 37 of 45

119. A search of digital devices for evidence described in Attachment B may
require a range of data analysis techniques. In some cases, agents may recover evidence
with carefully targeted searches to locate evidence without requirement of a manual
search through unrelated materials that may be commingled with criminal evidence.
Agents may be able to execute a “keyword” search that searches through the files stored
in a digital device for special terms that appear only in the materials covered by the
warrant. Or, agents may be able to locate the materials covered by looking for a
particular directory or name. However, in other cases, such techniques may not yield the
evidence described in the warrant. Individuals may mislabel or hide files and directories;
encode communications to avoid using keywords; attempt to delete files to evade |
detection; or take other steps designed to hide information from law enforcement
searches for information.

120. The search procedure of any digital device seized may include the
following on-site techniques to seize the evidence authorized in Attachment B:

a. On-site triage of computer systems to determine what, if any,
peripheral devices or digital storage units have been connected to such computer systems,
a preliminary scan of image files contained on such systems and digital storage devices to
help identify any other relevant evidence or co-conspirators.

b. On-site copying and analysis of volatile memory, which is usually
lost if a computer is powered down, and may contain information about how the
computer is being used, by whom, when and may contain information about encryption,
virtual machines, or stenography which will be lost if the computer is powered down.

c. On-site forensic imaging of any computers may be necessary for
computers or devices that may be partially or fully encrypted in order to preserve
unencrypted data that may, if not immediately imaged on-scene become encrypted and
accordingly become unavailable for any examination.

121. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise
copying storage media that reasonably appear to contain some or all of the evidence

described in the warrant, and would authorize a later review of the media or information

AFFIDAVIT OF SA ERIC RODENBERG — 36 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
eo Se NH OT HRW NYO HS

NO Bb wR NO KO DN DD NOD wm em elms
oO tH A FP WD NY K&B CF OO OAD Dn BP WW NYO $= COC

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 38 of 45

consistent with the warrant. The later review may require techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of
a hard drive to human inspection in order to determine whether it is evidence described
by the warrant.

122. GUTIERREZ-PONCE is believed to share Target Residence 1 with an
unidentified female (“UF 1”) and an unidentified child. VEGA-FLORES is believed to
share Target Residence 2 with an unidentified female (“UF2”) and up to three
unidentified children. And Target Vehicle 1 is believed to be used by UF2. Asa result,
it is possible that Target Residence 1, Target Residence 2, and Target Vehicle 1 will
contain cell phones that are predominantly used, and perhaps owned, by UF1, UF2 and/or
any of the unidentified children. If it is nonetheless determined that that it is possible that
the things described in this warrant could be found on any of those cell phones, the
warrant applied for would permit the seizure and review of those items as well.

CONCLUSION

123. Based on the foregoing, I submit that probable cause exists to search
Target Residence 1 and 2 as well as Target Vehicle 1 for evidence, fruits, and
instrumentalities of violations of Title 21, United States Code, Sections 841(a)(1) and
846.

124. This affidavit and the requested warrant are being presented by reliable

electronic means, pursuant to Federal Rules of Criminal Procedure 4.1 and 41(d)(3).

If

///

//1
AFFIDAVIT OF SA ERIC RODENBERG — 37 UNITED STATES ATTORNEY
USAO #2020R00153 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
* (206) 553-7970

 
o Oo ND HH BP WY NO eS

N WN NO KH KN HN DN KN Dm wm we ees
eo THD NH FF W NY K& CO OO MH HDB NO SP WO NO KH CO

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 39 of 45

125. This Court has jurisdiction to issue the requested warrant because it is “a
court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the United States...
that - has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711@G)(A)Q@).

DATED February 14, 2020.

ERIC RODENBERG
Special Agent
Drug Enforcement Administration

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on this 14 day of February, 2020.

Hon. MARY ALICE THEILER
‘United States Magistrate Judge

 

AFFIDAVIT OF SA ERIC RODENBERG — 38 UNITED STATES ATTORNEY

USAO #2020R00153 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oOo So IN mH BP WW NY

NY NO NbN NH KN NH LKQ NY NO ewe mow oe le
eo TD A BP WD YO K§ CO Oo FH HT HDB rH BP WO NO SK CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 40 of 45

-ATTACHMENT A-1
Location to be Searched

9053 3rd Ave S, Seattle, Washington (Target Residence 1)

This location is a two-story, single-family residence located in Seattle, Washington, on a
parcel identified through the King County Assessor’s Office as Parcel #0013001595.

The home is of wood construction and painted a light tan color, with an outside entrance
to the basement on the front side of the house. The residence number “9053” is posted in
contrasting colors at the bottom of the bay window on the front side of the residence.
There is a detached garage on the back side of the residence.

The search is to include all rooms within the residence, and any garages or storage rooms,
attached or detached, and any vehicles found within the curtilage of the residence,
whether or not particularly named among the vehicles for which specific search
authorization is sought.

And any cellular phones found therein.

 

ATTACHMENT A-1 ~l- UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So Oe SN DH AW FR WD Ne

BO NO i) NO i) bo bo ho i) —_ — ho — i — — — — —

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 41 of 45

ATTACHMENT A-2

Location to be Searched

453 SW 154 St #305, Burien, Washington (Target Residence 2)

This location is an apartment unit located in the Jonhil Apartment complex in Burien,
Washington. The complex is one building containing 12 separate apartment units. The
door to Target Residence 2 is in the far southeast corner of the complex, on the second
level, and has a tan colored door. The apartment number “305” is posted on the front
door in contrasting colors.

The search is to include all rooms within the residence, and any assigned garages or
storage rooms, attached or detached, and any vehicles found within an‘assigned garage or
in any assigned parking space, whether or not particularly named among the vehicles for
which specific search authorization is sought.

And any cellular phones found therein.

ATTACHMENT A-2_— -1- UNITED STATES ATTORNEY

USAO #2020R00153 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
DO NO NO NO NO HN HN DN RO Rw me ee
Co nN HD NH BP WY NY |&§ DOD O fF HAD NH BP WOW HO KF OC

So Se IN On FP WO NY

 

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 42 of 45

ATTACHMENT A-3
Vehicle to be Searched

| One blue Mazda B4000 pickup truck bearing Washington license plate C80981M,

registered to Julian GUTIERREZ PONCE at 9053 3rd Ave S, Seattle, Washington
(Target Vehicle 1).

And any cellular phones found therein.

 

ATTACHMENT A-3 _ -1- , UNITED STATES ATTORNEY

USAO #2020R00153 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Co Oo NTN DO NW BW YPN =

N dN NR BY NH KR NO NRO NO em wm ee
eo DTN A BW NY KH CO OO FHA DH nH FP W NYO KH CO

 

 

Case 2:20-mj-O0068-MAT Document1 Filed 02/14/20 Page 43 of 45

ATTACHMENT B
Items to be Seized

Evidence, fruits, and instrumentalities of violations of Title 21, United States
Code, Sections 841(a)(1) and 846 (distribution and possession with intent to distribute
controlled substances, and conspiracy to commit these offenses) and occurring in or after
January 2019, as follows: .

1) Any suspected controlled substances, including, for example, -
methamphetamine and heroin;

2) Paraphernalia for packaging, smuggling, processing, diluting,
manufacturing, weighing, and distributing controlled substances, for example: hidden
compartments, scales, blenders, funnels, sifters, grinders, glass panes, mirrors, razor
blades, plastic bags, heat sealing devices, and diluting agents such as inositol, vitamin
B12, etc.; .

3) Drug Transaction Records: Documents such as ledgers, receipts,
notes, invoices, and similar items relating to the acquisition, transportation, and
distribution of controlled substances;

4) Customer and Supplier Information: Items identifying drug
customers and drug suppliers, such as telephone records, personal address books,
correspondence, diaries, calendars, notes with phone numbers and names, “pay/owe
sheets” with drug amounts and prices, maps or directions, and similar items;

| 5) Books, records, receipts, notes, ledgers, and other documents
relating to the distribution of controlled substances and communications between
members of the conspiracy;

6) Photographs, video tapes, digital cameras, and similar items
depicting friends and relatives of the property occupants, or suspected buyers or sellers of
controlled substances, controlled substances, and assets derived from the distribution of
controlled substances;

7) Financial records relating to controlled substances income and
expenditures of money and wealth, to wit: money orders, wire transfer records, cashier’s
checks and receipts, bank account records, passbooks, tax records, safe deposit box keys

{| and records, checkbooks, and check registers, as well as precious metals and gems such

as gold, silver, diamonds, etc.;

8) Items of personal property that tend to identify the person(s) in

residence, occupancy, control, or ownership of the premises and/or vehicle, including
ATTACHMENT B -{- UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oOo Se SI HD A BP WO HNO eS

DBO WMO NO HN WN NH NH KN Ho eo m  e S e
on DN ON SP WH NYO KF CO OO HAIN KH HA FSP WH NO K& CO

 

 

Case 2:20-mj-O0068-MAT Document 1. Filed 02/14/20 Page 44 of 45

canceled mail, deeds, leases, rental agreements, photographs, personal telephone books,
diaries, utility and telephone bills, statements, identification documents, and keys;

9) Identification documents, including passports, visas, alien
registration cards, any travel documents, immigration documents, driver’s licenses,
identification cards, and social security cards;

10) Documents indicating travel in interstate and foreign commerce, to
include airline tickets, notes and travel itineraries; airline schedules; gas receipts, bills;
charge card receipts; hotel, motel, and car rental statements; correspondence with travel
agencies and other travel related businesses; airline, rental car, and hotel frequent flier or
user cards and statements; passports and visas; telephone bills; photographs of foreign
locations; and papers relating to domestic and international travel;

11) Safes and locked storage containers, and the contents thereof that are
otherwise described in this document;

12) Latent prints and identifying material from items at the residences
and vehicles;

13) Stored footage from surveillance systems at the locations to be
searched which identifies the person(s) in residence, occupancy, control, or ownership of
the premises, and suspected buyers or sellers of controlled substances;

14) Documents and other items tending to show the existence of other
stored controlled substances, including rental agreements, receipts, keys, notes, and maps
specially concerning off-site storage rooms and/or lockers;

15) | Weapons and other dangerous items, to include rifles, shotguns,
knives, and handguns, as well as ammunition, shell casings, bullets, magazines, cleaning -
equipment, holsters, gun boxes and cases, trigger locks, gun safes, gun parts and tools,
targets, receipts, bills of sale, and body armor;

16) Address books, daily logs, daily telephone diaries, calendars, and
appointment books;

17) United States currency, gift cards, cash cards, and records relating to
income derived from, or used or intended to be used to facilitate, buying, selling, and/or
distributing controlled substances, and expenditures of money and wealth, for example,
money orders, wire transfers, cashier’s checks and receipts, passbooks, checkbooks,
check registers, securities, precious metals, jewelry, automobiles, bank statements and
other financial instruments, including stocks or bonds in amounts indicative of the
proceeds of the aforementioned crimes of investigation;

ATTACHMENT B ~ -2- : - UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2020R00153 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oe IN Dn BP WW NY KS

mo NO NO NO NO NHN PO KD DR wm ee
ot ND A BP WH NYO —|§ CO OO fF ATH NA S&P WO NO KH CO

 

 

Case 2:20-mj-O0068-MAT Document 1 Filed 02/14/20 Page 45 of 45

18) Cell Phones: Cellular telephones and other communications devices
may be seized, and searched for the following items:

a.

Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IME];

Stored list of recent received, sent, and missed calls;
Stored contact information;

Stored photographs of controlled substances, currency, firearms
or other weapons, controlled substances cultivation, packaging,
and/or paraphernalia, evidence of suspected criminal activity,
including photographs of documents or other items described
above, and/or the user of the phone or suspected co-
conspirators, including any embedded GPS data associated with
those photographs; and

Stored text messages.

THE SEIZURE OF CELL PHONES AND/OR THEIR COMPONENTS AS SET
FORTH HEREIN IS SPECIFICALLY AUTHORIZED BY THIS SEARCH —
WARRANT, NOT ONLY TO THE EXTENT THAT SUCH CELL PHONES
CONSTITUTE INSTRUMENTALITIES OF THE CRIMINAL ACTIVITY
DESCRIBED ABOVE, BUT ALSO FOR THE PURPOSE OF THE CONDUCTING
OFF-SITE EXAMINATIONS OF THEIR CONTENTS FOR EVIDENCE,
INSTRUMENTALITIES, OR FRUITS OF THE AFOREMENTIONED CRIMES.

ATTACHMENT B ~— -3-
USAO #2020R00153

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
